Citation Nr: 9935916	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  96-34 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and P.G.





ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO). 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (1999).

In the past, the veteran has referred to the issue of 
entitlement to an increased evaluation for a dental disorder, 
referred to sometimes as gingivitis.  The veteran has also 
made reference to the issue of entitlement to service 
connection for a heel injury that he indicates occurred in 
1989.  In July 1996, the veteran filed a timely substantive 
appeal to the July 1996 statement of the case which addressed 
the issue of service connection for post-traumatic stress 
disorder (PTSD).  In September 1998, the veteran filed a 
timely substantive appeal to the July 1998 statement of the 
case.  At that time, the veteran solely referred to the issue 
of service connection for a low back disability.  
Accordingly, the issue of entitlement to service connection 
for a back disability and PTSD are the sole claims before the 
Board at this time.

The Board must note that the claim of service connection for 
PTSD was initially denied by the RO within a May 1983 rating 
decision.  The veteran was notified of this determination 
that month.  However, the RO has adjudicated the veteran's 
current claim of entitlement to service connection for PTSD 
on a de novo basis.  It appears that the RO has conceded that 
recent evidence submitted by the veteran, including VA 
evaluation reports, have supplied the basis to reopen the 
veteran's previously denied claim.  Evidence received since 
May 1983 clearly provides the basis to reopen the previously 
denied claim of entitlement to service connection for PTSD.  
Accordingly, the Board will adjudicate this issue on a de 
novo basis.  For reasons that will become clear below, the 
claim of entitlement to service connection for PTSD will be 
the subject of a REMAND section of this determination.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a back 
disability is not meritorious on its own or capable of 
substantiation.  

2.  The claim of entitlement to service connection for PTSD 
is meritorious on its own and may be capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records make reference to sporadic treatment 
of the veteran's complaints regarding back pain.  However, no 
chronic back disability is noted.  At the veteran's discharge 
evaluation in November 1967, neither the veteran nor his 
evaluator made reference to a back disability or difficulties 
associated with back pain.  The veteran was discharged from 
active service that month.

The veteran filed his initial claim for VA compensation in 
September 1982.  Significantly, at that time, he made no 
reference to a back disability.  The veteran solely referred 
to the claim of service connection for PTSD.  A VA 
hospitalization report received at this time and dated from 
October to November 1982 makes no reference to a back 
disorder.

In a second claim filed in April 1985, the veteran again 
makes no reference to a back disability.  An additional 
application filed in April 1995 also fails to make reference 
to a back disability.  In a May 1995 general medical 
evaluation, it was noted that the veteran "first injured his 
back in 1978 when a truck ran over him."  It must be noted 
that the veteran was discharged from active service more than 
10 years prior to this injury.  In 1995, the veteran was 
diagnosed with a discogenic disease of the lumbar spine.  The 
examiner did not associate this disability with the veteran's 
active service. 

In May 1995, the veteran was diagnosed with PTSD.  The 
examiner appears to associate this condition with the 
veteran's active service.  VA treatment reports indicate 
sporadic diagnoses of PTSD.  An outpatient treatment record 
dated March 1995 notes chronic back pain.  

Additional post service medical records have been obtained.  
Significantly, many of these medical records make absolutely 
no reference to a back disability.

The veteran filed the claim of entitlement to service 
connection for a back disability years after his discharge 
from active service.  In his June 1998 notice of 
disagreement, the veteran noted that service medical showed 
that he was treated for a back disability in 1964 for back 
pain.  The veteran noted that in January 1964 he was taken 
off of duty because of back pain problems while still in the 
military.  It was noted that this condition continued through 
November of 1967.  In his September 1998 substantive appeal, 
the veteran noted back treatment in 1964, 1965, 1966, and 
1967.

At a hearing held before a hearing officer at the RO in 
December 1998, the veteran noted treatment for back pain 
during his active service.  He reported that he was diagnosed 
with a contusion of the midback.  The veteran stated that he 
saw a physician in the early part of 1968 for muscle spasms.  
At this time, the veteran was not to be able to recall the 
name of this physician, and later commented that he could not 
recall the name of other private physicians who allegedly 
treated him.  It was contended that there was a volume of his 
medical records that were missing from the 1970's.  He also 
appears to indicate that VA medical records from the 1980's 
are also missing.  Upon questioning, however, he indicated he 
did not receive actual VA treatment, but only prescription 
refills.  The veteran noted two injuries during his active 
service, in 1964 and 1966.  The veteran claimed deterioration 
of the low back at disc numbers 4 and 5. 

In May 1999, the veteran withdrew his request for a hearing 
before a Board Member regarding the issue of service 
connection for a back disability.  In January 1999, the 
veteran supplied testimony regarding the issue of entitlement 
to service connection for PTSD before the undersigned.  At 
this time, no reference was made to the issue of service 
connection for a back disability.

Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
been diagnosed with a back disability.  With regard to the 
second prong of the Caluza analysis, the service medical 
records do indicate treatment for back pain.  However, 
regarding the third prong of the Caluza analysis, nexus 
evidence, the Board finds no competent medical evidence that 
associates the veteran's current back disability with his 
treatment for back pain during service.  Accordingly, the 
claim must be denied.  

The veteran has provided some evidentiary assertions 
concerning symptoms he relates to the manifestations of his 
current back disorder with his treatment for back pain during 
service.  While he is competent to describe events or 
symptomatic manifestations of a disorder that are perceivable 
to a lay party, the Court has made clear that a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise derived in specialized medical knowledge, 
skill, expertise, training or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  In this case, the 
veteran is not competent to diagnose an etiological 
relationship between the manifestations of a specific claimed 
disability to his active service.  The May 1995 VA general 
medical examination, in which the veteran refers to a 1978 
back injury and fails to relate his current back difficulties 
with his active service treatment, fully supports this 
decision.  

The veteran has indicated that pertinent VA medical records 
are either missing or lost.  In this regard, the Board must 
note that it has reviewed the veteran's claims folder and 
finds no indication of missing or lost post-service medical 
records.  The medical records that are of record do not 
indicate a back disability associated with active service.  
For example, although it is the veteran's current 
recollection that he received VA treatment for his back in 
1982, the actual clinical records for that period show 
treatment for other disabilities.  He also testified that he 
did not receive actual VA treatment for this back, but only 
prescription refills.  Significantly, in his initial claims 
with the VA, the veteran himself failed to file a claim for 
this disability until years following his discharge from 
active service.  Such facts do not support the veteran's 
contention of either lost or missing medical records.  A 
detailed review of the medical evidence of record fails to 
indicate that any competent medical professional has 
associated the veteran's current back disability with his 
active service.  Accordingly, the Board must deny the 
veteran's claim.  

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claimant alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, the veteran has indicated missing VA medical records.  
He has also indicated private medical treatment from a 
physician whose name he cannot recall.  Based on the Board's 
review of this case, it must be found that neither the Board 
nor the RO is on notice of the existence of any evidence, 
which exists, that, if true, would make the veteran's claim 
for service connection plausible.  The veteran's own 
statements made in May 1995 support this conclusion.  
Accordingly, this claim is denied.  

With regard to the veteran's claim of entitlement to service 
connection for PTSD, the veteran has been diagnosed by 
competent medical professionals with this condition.  
Further, based on a review of these medical reports, it 
appears that these competent medical professionals have 
associated this condition with the veteran's active service.  
He alleges relevant symptoms in service.  Accordingly, the 
Board finds that the veteran's claim of entitlement to 
service connection for PTSD meets the Caluza three-prong 
test.  Accordingly, the Board finds that the claim of 
entitlement to service connection for PTSD is well grounded.  


ORDER

Entitlement to service connection for a back disability is 
denied.

The claim of entitlement to service connection for PTSD is 
well grounded.


REMAND

With regard to the veteran's claim of entitlement to service 
connection for PTSD, under the provisions of 38 C.F.R. 
§ 3.304(f) (1999), service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  Moreau v. Brown, 9 Vet. App. 
389, 394 (1996); 38 C.F.R. § 3.304(f).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD which is related to service.  The Court in Zarycki 
noted that, under 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304, and the applicable VA Manual 21-1 
provisions, the evidence necessary to establish the 
incurrence of a recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran "engaged 
in combat with the enemy."  See Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Whether or not the veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  If the 
determination with respect to this step is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding the claimed stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki, 6 Vet. App. at 98.  

In West v. Brown, 7 Vet. App. 70 (1994) the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

Under Zarycki and West, in approaching a claim for service 
connection for PTSD, adjudicatory personnel must resolve the 
question of the existence of an event claimed as a 
recognizable stressor.  If the adjudicators conclude that the 
record establishes the existence of such a stressor or 
stressors, then and only then, the case should be referred 
for a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of post-traumatic stress disorder have 
been met.  In such a referral, the adjudicators should 
specify to the examiner precisely what stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether stressors to which the 
veteran was exposed during service were of sufficient 
severity as to have resulted in current psychiatric symptoms.  
In other words, if the adjudicators determine that the record 
does not establish the existence of an alleged stressor or 
stressors in service, a medical examination to determine 
whether PTSD due to service is present would be pointless.  
Likewise, if the examiners render a diagnosis of PTSD that is 
not clearly based upon stressors in service whose existence 
the adjudicators have accepted, the examination would be 
inadequate for rating purposes.

The VA has set forward criteria of "conclusive evidence" to 
establish a combat related stressor.  These criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant ("in the absence of evidence to the contrary") has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part VI,  7.46 (effective Oct. 
11. 1995).  The Board notes the revised version of this 
Manual M21-1 provision (Part VI,  11.37 (effective Feb. 13, 
1997)) did not alter the list of awards or decorations.  
These include certain awards specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), a decoration awarded for combat incurred 
wounds (the Purple Heart Medal), and certain decorations that 
are awarded only for valor in combat with the enemy.  The 
record in this case shows the veteran was never awarded any 
of these awards or decorations.  Simply stated, both combat 
and non-combat personnel received the decorations awarded to 
the veteran during his active service in Vietnam.

In this case, while service personnel record indicates that 
the veteran's naval task group engaged in combat on 2 
December 1965, the nature of that engagement is not 
specified, and the entry does not indicate that the veteran 
"engaged in combat with the enemy."  The veteran himself, 
in his testimony before the undersigned in January 1999, did 
not apparently allege that his PTSD was due to events on 2 
December 1965.  The Board's finding at this point does not 
foreclose the possibility the veteran can establish that he 
was involved in combat during the Vietnam War, including on 2 
December 1965.  It is simply a preliminary determination that 
the current evidence, including the information in the 
service records regarding all awards received during his 
active service, does not provide conclusive evidence of 
combat participation.  

In this case, where the record does not reflect "conclusive 
evidence" that the claimant "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b), his assertions, standing 
alone, can not as a matter of law provide evidence to 
establish that he "engaged in combat with the enemy" or 
that an event claimed as a stressor occurred.  Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Furthermore, as a matter of 
law, "credible supporting evidence that the claimed [in-
 service] event actually occurred" can not be provided by 
medical opinion based on post-service examination.  Moreau, 9 
Vet. App. at 394-96.  This does not mean that the claimant 
can not still establish that he "engaged in combat with the 
enemy," and then secure the presumptions provided under 
38 U.S.C.A. § 1154(b) (West 1991).  It only means that other 
"credible supporting evidence from any source" must be 
provided to insure that the event alleged as the stressor in 
service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 
(1997).  Thus, the analysis of stressor verification is not 
so much bisected by whether the event is "combat" or 
"noncombat," but whether there is "conclusive evidence" of 
a combat stressor, or "credible supporting evidence from any 
source" of a combat or noncombat stressor.

The veteran has been requested to identify those events in 
service that he believes are the "stressor" or "stressors" 
that cause PTSD.  In this regard, the Board must note that 
the veteran has not been clear or consistent regarding his 
alleged stressors during service.  At the hearing held before 
the undersigned in January 1999, the veteran focussed one 
stressor alone.  This stressor was reported to be duty when 
his ship, the U.S.S. Bainbridge (DLG(N)-25), was escorting an 
aircraft carrier, and he was detailed to recover body parts 
of aircrew from the Gulf of Tonkin.  He specifically referred 
to recovery of a decapitated head in a helmet.  He testified 
that deck logs reflected that pilots were recovered from the 
water, and maintained that these entries supported his 
account that he recovered body parts from these pilots.  In 
this context, the Board must respectfully point out that the 
entries in the deck logs do not refer to recovery of remains.  
Moreover, in an effort to determine whether there was 
available at the Board immediate collateral evidence to 
support the veteran's account by at least confirming the 
deaths of aircrew on relevant dates, the Board obtained and 
has attached to the record evidence from Rene J. Francillon, 
Tonkin Gulf Yacht Club (Annapolis: Naval Institute Press 
1988).  This source lists all the aviators lost from the 
Enterprise, Kitty Hawk and Bon Homme Richard, during the 
period December 1965 to March 1966.  These were the aircraft 
carriers mentioned in the Bainbridge's deck log for this 
period.   A comparison of these entries itemizing the dates 
of deaths with the deck log provides no support for the 
account that the recovery of personnel from the water listed 
in the deck log actually included the recovery of remains of 
aviators.  In sum, the Board must point out that the 
veteran's emphasis on the recovery of remains as the key 
event leading to PTSD is not merely unconfirmed by the 
current record, but it appears to be refuted on the current 
evidence.  Under the law, even a veteran who secures the 
status of one who "engaged in combat with the enemy," must 
still provide testimony that is "satisfactory," e.g., 
credible, and "consistent with the circumstances, 
conditions, or hardships of such service."   Thus, at this 
time, the account of recovering remains is not 
"satisfactory," and is not credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service," as established by the evidence.

At the hearing, the veteran stated that on December 2, 1965, 
his ship went to general quarters and fired missiles at 
aircraft targets.  He also referred to firing 50 caliber 
machine guns at enemy "swift boats".  (Transcript at pp. 
11-12).  The deck log of the Bainbridge does not confirm 
these events, and the other entry in the service 
administrative records is nonspecific.  He additionally 
reported that after training in "guerilla" warfare 
operations, he was assigned to patrol boats in Vietnam in 
early 1965, prior to his duty aboard the Brainbridge off 
Vietnam.  (T. pp. 14-16).  This account is also not 
supported.  In fact, the service administrative records show 
the only credited service in or off Vietnam was during the 
time he was aboard the Bainbridge.  

The veteran has noted other alleged combat situations in 
service.  However, none of these alleged combat situations 
has been verified and the veteran himself has not provided a 
consistent story regarding these events.  For example, in a 
self-report questionnaire received in June 1995, the veteran 
indicates that he unintentionally killed civilian personnel, 
and that he had a close or best friend killed while in his 
presence during service.  There is no verification of these 
events and the veteran has provided no specifics of these 
alleged incidents that would permit an attempt at 
verification.  Further, in his testimony before the 
undersigned, the veteran made no reference to these alleged 
stressors.  The veteran also reported on the June 1995 
questionnaire that he was in direct fire while engaged in 
"aerial support operations."   In this regard, the Board 
notes that this reference to "aerial support operations" 
apparently was intended to pertain to circumstances in which 
the veteran was himself performing flying duty.  The Board 
has considered the possibility that the veteran found this 
entry ambiguous and interpreted it to encompass the 
circumstances he describes when his ship reportedly fired 
missiles and engaged "swift boats" with 50 caliber fire in 
December 1965, while escorting an aircraft carrier presumably 
engaged in "aerial support activities."  Assuming this was 
the case, as noted above, this episode is not confirmed.  The 
account that enemy "swift boats" conducted an attack on a 
carrier task force is facially difficult to credit. 

While the veteran has been diagnosed by several physicians 
with PTSD, the question of whether he was exposed to a 
stressor in service is a factual determination.  As the Court 
has held:

Just because a physician or other health 
professional accepted appellant's description of 
his Vietnam experiences as credible and diagnosed 
appellant as suffering from PTSD does not mean the 
Board was required to grant service connection for 
PTSD. 

Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See also 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 406 (1991)).  Moreover, beyond 
the question of stressor verification, credibility is for 
consideration when adjudicators consider the claimant's 
reports of such subjective features of PTSD as the remote 
emotional reaction to an event designated as a "stressor," 
and a great many of current symptoms that are part of the 
diagnostic criteria.  In this regard, the veteran's claim of 
service connection for back disability, and his subsequent 
failure to note the post-service back injury, does not 
support the veteran's overall crediblity as to these claims. 

The Board believes that there remain avenues of development 
that need to be explored prior to a final adjudication of 
this claim.  Accordingly, the case is REMANDED for the 
following development:


1. The appellant has the right to submit 
additional evidence in support of his 
claim on the matter the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be asked to 
identify all sources of treatment for his 
psychiatric disorder.  The RO should 
obtain treatment records from all sources 
identified which are not already of 
record.

3.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination made and a copy 
of the medical records upon which the 
award was based.  38 U.S.C.A. § 5106 
(West 1991).  

4.  The veteran should be provided a copy 
of the entry from the Tonkin Gulf Yacht 
Club the Board has attached to the 
record.  He should be asked to provide 
any additional information he may have 
regarding his allegation that he picked 
up human remains from carrier aviators 
out of the Gulf of Tonkin during his 
active service aboard the 
U.S.S. Bainbridge.  Specifically, the 
veteran should identify the specific 
month and year he was involved in this 
duty, and any other identifying 
information that would assist the VA in 
obtaining verification of this alleged 
stressor.  If there are any additional 
events during service he believes are 
stressors that caused PTSD, he should 
describe those events and number them 
accordingly.  The veteran is advised that 
this information is vitally necessary to 
obtain supporting evidence of the 
stressful event and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  

5.  Following the development above, but 
not contingent upon whether the veteran 
provides a response to the request set 
out in paragraph 4, the RO should attempt 
to obtain confirmation from service 
department sources of whether: (a) the 
veteran was involved in the picking up of 
human remains of carrier aviators out of 
the Gulf of Tonkin during the Vietnam 
War; (b) the nature of the event on 2 
December 1965 that was described in a 
service administrative record as an 
"engage[ment with] the enemy" at 0720H 
in "South Vietnam" by TG 77.7 (Task 
Group 77.7); and (c) any other claimed 
"stressor" event through the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia, 22150.  If 
USASCRUR believes that the search for 
verifying information requires 
participation by another service 
department organization, it is free to 
refer the matter to whatever service 
department origination that is fitted to 
accomplish this purpose.  USASCRUR should 
be provided the veteran's service 
personnel records and the deck log of the 
U.S.S. Bainbridge contained within the 
veteran's claims folder in order to avoid 
any duplication of efforts previously 
made regarding the attempt to verify the 
veteran's alleged stressor(s). 

6.  Once the response from USASCRUR is 
obtained, the RO should review the 
response and any evidence submitted by 
the claimant to determine if any alleged 
"stressor" event is verified.  This 
should include a determination by the RO 
as to whether the veteran "engaged in 
combat with the enemy" as provided under 
38 U.S.C.A. § 1154(b) and, if so, whether 
his accounts are "satisfactory," i.e. 
credible.  If an event is deemed 
verified, the RO should also determine 
whether the claimant's evidentiary 
assertions are credible.  The RO must 
make specific findings as what event or 
events are confirmed, and for which the 
claimant's evidentiary assertions are 
credible.  If the RO determines that no 
alleged stressor event is verified, or 
that the evidentiary assertions of the 
claimant are not credible, the RO should 
deny the claim on that basis without 
further development.   

7.  If, and only if, the RO determines 
that USASCRUR (or other service 
department source) or the veteran has 
provided information which confirms the 
veteran's alleged stressor regarding the 
picking up of human remains out of the 
Gulf of Tonkin during the Vietnam War, or 
another claimed "stressor" event, and 
that the claimant's evidentiary 
assertions are credible as to such an 
event or events, the RO should have the 
veteran examined by a VA psychiatrist to 
determine whether any psychiatric 
disorder is present, including PTSD, and, 
specifically, to determine whether the 
veteran's PTSD is associated with the 
confirmed "stressor" event.  For this 
purpose, the RO must specify to the 
examiner the event or events alleged as 
stressors that the adjudicators have 
found to be verified and as to which the 
claimant's evidentiary assertions are 
credible.  The examiner should comment 
expressly upon whether a verified event 
in service is of the quality necessary to 
be a "stressor" adequate to cause PTSD, 
and if so, whether the remaining criteria 
to support the diagnosis of PTSD are met.  

The report of the examiner should include 
a complete rationale for all opinions 
expressed.  All special studies or tests 
including psychological testing and 
evaluations, such as the Minnesota 
Multiphasic Psychological Inventory, 
deemed necessary by the examiner are to 
be accomplished.  The claims folder or 
the pertinent medical records contained 
therein must be reviewed by the examiner 
in conjunction with the examination.

8.  The RO should review the medical 
report to determine if it responds to the 
questions posed in 
paragraph 5.  If not, the report should 
be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (1999).

9.  Thereafter, the case should be 
reviewed by the RO in light of the 
instructions mandated by the Court in 
Zarycki and Cohen as well as the 
discussion above in this remand.   
Notwithstanding any medical diagnosis or 
opinion of record, the RO may also make 
an adjudicative determination as to this 
issue based upon credibility findings 
concerning not only alleged stressor 
events, but also as to the credibility of 
reported subjective symptoms.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case and provided an opportunity to respond.  
The case should then be returned to the Board for appellate 
consideration.  By this action, the Board intimates no 
opinion, legal or factual, as the ultimate disposition 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals
















